02-12-142-CR





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-12-00142-CR
 
 



Freddie Schmidt


 


APPELLANT




 
V.
 




The State of Texas


 


STATE



 
 
----------
FROM THE 297th
District Court OF Tarrant COUNTY
----------
MEMORANDUM
OPINION[1]
----------
Appellant
Freddie Schmidt attempts to appeal from his conviction for violation of civil
commitment requirements for sexually violent predators.  The trial court’s
certification of Appellant’s right to appeal states that this “is a
plea-bargain case, and the defendant has NO right of appeal.”  See Tex. R.
App. P. 25.2(a)(2).  On April 9, 2012, we notified Appellant that this appeal
could be dismissed unless he or any party desiring to continue the appeal filed
a response showing grounds for continuing the appeal.  Appellant filed a pro se
response that does not present grounds for continuing the appeal and that
contains a request for appointed counsel on appeal.
The
Texas Rules of Appellate Procedure are clear that in a plea-bargain case, an
appellant may appeal only those matters that were raised by written motion
filed and ruled on before trial or after getting the trial court’s permission
to appeal.  See Tex. R. App. P. 25.2(a)(2).  Because the trial court’s
certification reflects that Appellant has no right of appeal, we deny
Appellant’s request for appointment of counsel as moot and dismiss this appeal
for want of jurisdiction.  See Tex. R. App. P. 25.2(a)(2), (d), 43.2(f).

 
PER CURIAM
 
PANEL: 
GARDNER,
WALKER, and MCCOY, JJ.
 
DO
NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 
DELIVERED:  May 10, 2012




[1]See Tex. R. App. P. 47.4.